PRESIDING JUSTICE KARNS, dissenting: Because I believe the doctrine of collateral estoppel applies in this instance, I would reverse the judgment of the Human Rights Commission. The doctrine of collateral estoppel or “issue preclusion” provides that an adjudication on the merits of an issue by a court of competent jurisdiction precludes relitigation of the same issue in a subsequent action despite the fact that a different cause of action is pleaded in the subsequent action. (See Johnson v. Nationwide Business Forms, Inc. (1981), 103 Ill. App. 3d 631, 633, 431 N.E.2d 1096, 1097; Morris v. Union Oil Co. (1981), 96 Ill. App. 3d 148, 153, 421 N.E.2d 278, 282.) To be applicable, the issue decided in the prior adjudication must be identical with the one presented in the cause under review; the party against whom estoppel is asserted must have been a party or in privity with a party to the prior litigation; and there must have been a final judgment on the merits in the prior action. Johnson, 103 Ill. App. 3d at 633, 431 N.E.2d at 1097; Claiborne v. Hutchinson (1978), 67 Ill. App. 3d 374, 377, 385 N.E.2d 29, 32. On July 22, 1983, Mason filed a complaint in the Federal district court for the Southern District of Illinois against Southeastern Illinois Electric Cooperative (SIEC) and Local 702 of the International Brotherhood of Electrical Workers (the union). Mason alleged in this complaint that he “was employed by defendant company *** until January 25, 1983, when plaintiff was unlawfully discharged by defendant.” The first count claimed that the union breached its duty of fairly representing Mason in his grievance against SIEC under the Labor-Management Relations Act (29 U.S.C. §141 et seq. (1983)) and conspired with SIEC to permit Mason’s discharge to stand. It further recited the union informed Mason the union agreed with SIEC that Mason “voluntarily resigned from his employment.” In the second count, Mason alleged SIEC “unlawfully discriminated against plaintiff on the basis of race by discharging him, in breach and violation of plaintiff’s rights under the collective bargaining agreement, and that defendant local union breached its duty of fair representation owing to plaintiff in the processing of the grievance filed on plaintiff’s discharge.” SIEC denied Mason’s allegations. The Federal court submitted the case to a jury with two special interrogatories: (1) “Do you find by a preponderance, of the evidence that plaintiff was discharged from his employment by [SIEC]?” (2) “Do you find by a preponderance of the evidence that plaintiff was discharged from his employment by [SIEC] without just cause?” As to the second count, the issues instruction instructed the jury to determine whether Mason was discharged by SIEC and if so whether the discharge was without just cause, and recited that SIEC and the union denied “that such discharge was without just cause because of [Mason’s] race.” On March 15, 1985, the Federal jury reached a verdict for Mason and answered both special interrogatories in the affirmative. Mason then filed a written motion with the Human Rights Commission pertaining to his charge of racial discrimination filed with them in 1983, contending the administrative law judge should find (1) Mason was discharged from his employment without just cause, and (2) the discharge was because of Mason’s race. Mason argued SIEC was estopped to deny the truth of these propositions in light of the verdict in the Federal court. The written motion noted Mason and SIEC were represented by the same attorneys in the Federal court as in proceedings before the Commission, and stated that “the issues of ultimate fact as to whether Tony L. Mason was discharged and whether his discharge was based upon race are identical in both forums. *** [T]hese identical issues were fully tried during a two-day jury trial ***, and each party fully presented its case to its own satisfaction before it rested, and each party litigated fully both questions before the case was submitted to the finder-of-fact.” SIEC in its written response did not dispute the applicability of the principles of collateral estoppel to the issues Mason contended were conclusively adjudicated but noted the Federal judgment was not final in that the Federal court had not yet ruled on certain motions filed by SIEC. On September 17, 1985, the Federal court entered judgment notwithstanding the verdict in favor of SIEC and the union. According to its order, Mason was not discharged; he quit; Mason did not produce sufficient evidence that the discharge was without cause even assuming a discharge occurred; and there was insufficient evidence that the union breached its duty of fair representation. The United States Court of Appeals affirmed the judgment of the Federal district court on March 25, 1987. Mason v. Southeastern Illinois Electric Cooperative, Inc. (7th Cir. 1987), 815 F.2d 38. The Federal litigation of the issue whether Mason quit or was fired falls within the principles of collateral estoppel. The parties and the issues were the same. The only question was whether there was a final judgment on the merits. By the time the administrative law judge issued its order, the Federal court had determined Mason had not been fired. Nonetheless, the majority points out that the appeal from the Federal judgment was not concluded until March of 1987, and under the holding in Ballweg v. City of Springfield (1986), 114 Ill. 2d 107, 113, 499 N.E.2d 1373, 1375, collateral estoppel could not apply, for the potential for appellate review had not been exhausted. Ballweg, however, mistakenly relies upon Relph v. Board of Education (1981), 84 Ill. 2d 436, 420 N.E.2d 147, a case pertaining to res judicata and the law of the case, for authority to support its position pertaining to collateral estoppel. According to section 13 of the Restatement (Second) of Judgments, “final judgment” for purposes of collateral estoppel “includes any prior adjudication of an issue in another action that is determined to be sufficiently firm to be accorded conclusive effect.” (Restatement (Second) of Judgments §13, at 132 (1982).) This definition does not require all appeals to have been exhausted; merely that an adequately deliberated and firm decision has been rendered by a court of competent jurisdiction. (See Restatement (Second) of Judgments §13, comment g (1982).) The requirement of finality of judgment is interpreted strictly only when bar or merger under the principles of res judicata is at stake. (Restatement (Second) of Judgments §13, comment g (1982).) “This is natural when it is considered that the effect of a judgment as bar or merger is to ‘extinguish’ a claim, and, when there is merger, to create a new claim based on the judgment itself.” (Restatement (Second) of Judgments §13, comment g, at 136 (1982).) Such is not the case for collateral estoppel, which merely precludes the relitigation of an issue. To hold otherwise would promote needless duplication of effort and expense. (See, e.g., Cranwill v. Donahue (1981), 99 Ill. App. 3d 968, 970, 426 N.E.2d 337, 339.) As Mason himself represented in his motion, the identical issues were fully tried, and each party fully presented its case and fully litigated the questions before submitting them to the finder-of-fact. For these reasons, I believe the question whether Mason quit or was fired had already been conclusively adjudicated by the Federal court by the time it reached the Human Rights Commission for decision and should not have been relitigated. I, therefore, would reverse the judgment of the Human Rights Commission on the basis of the doctrine of collateral estoppel.